Citation Nr: 1514573	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1951 to April 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the RO in Huntington, West Virginia, which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran testified at a February 2015 Central Office hearing in Washington, D.C., before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Initial Rating for PTSD Referral

The Board advises the Veteran that, in order to enter a notice of disagreement to the November 2014 PTSD initial rating of 50 percent, he will need to file a notice of disagreement with the RO.  A November 2014 rating decision granted service connection for PTSD and assigned an initial 50 percent disability rating.  In a letter dated January 25, 2015, the Veteran wrote that he had applied for an "increase."  The transcript from the February 2015 Central Office hearing reflects that the Veteran's representative advanced that a 100 percent disability rating may be appropriate due to "heart involvement," and the Veteran wanted to appeal the initial 50 percent disability rating.  Notwithstanding that the Board is aware of the Veteran's desire to appeal the initial PTSD rating, the Board hearing testimony and statements and evidence submitted to the Board do not constitute a notice of disagreement because they were not filed with the RO.  Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996) (holding that hearing testimony before the Board cannot constitute a valid notice of disagreement because it was not at the RO).  A notice of disagreement must be filed with the RO.  See 38 C.F.R. §§ 20.201, 20.300 (2014).      

TDIU Referral

Similarly, the Veteran has raised the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  At the February 2015 Central Office hearing and elsewhere throughout the course of this appeal, the Veteran has advanced that he was forced to quit working due to his service-connected PTSD and (now service-connected) hearing loss; however, the RO has not yet adjudicated the issue of TDIU.  The Board refers the issue of TDIU to the RO for adjudication.  As there is no active rating issue before the Board to which the assertions of unemployability could attach, this case is distinguished from Rice v. Shinseki, 22 Vet. App. 447 (2009) (declaring that a TDIU that arises during a rating appeal somehow becomes part of the rating issue).


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes. 

2.  The Veteran was exposed to loud noise (acoustic trauma) from mortar fire while in service.

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral sensorineural hearing loss is presumed to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for bilateral sensorineural hearing loss.  As this represents a complete grant of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Sensorineural Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A December 2009 VA audiometric examination report shows pure tone thresholds of greater than 40 dB in all relevant Hz ranges in both ears.  Further, speech discrimination was 44 percent in the right ear and 16 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral sensorineural hearing loss is established.  See Shedden, 
381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) from mortar fire while in service.  Service treatment records reflect that on or about November 1951 the Veteran received treatment for residual injuries from a mortar shell which had landed near the Veteran.  Further, in the October 2014 SOC, VA recognized the Veteran's exposure to hazardous noise in service.

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of bilateral hearing loss since service separation in April 1953.  The evidence weighing against a finding of continuous symptoms since separation from service includes the lack of complaint or findings of hearing loss in the service treatment records, and no medical documentation of record concerning a hearing disability after service prior to March 1999.  Further, in a September 2014 VA audiometric examination addendum opinion, the VA examiner opined that the "configuration of the hearing loss is not consistent with a noise induced hearing loss."

Evidence supporting a finding of continuous symptoms since service includes the Veteran's testimony from the February 2015 Central Office hearing.  The Veteran credibly testified that his hearing was never the same after the in-service mortar attack.  Specifically, the Veteran testified that since the in-service mortar attack his ability to hear what people are saying has continually worsened to the point where he is no longer able to understand individuals who are directly talking to him.  Further, there has been a constant ringing in his ears since the mortar attack (the previously service-connected auditory disability of tinnitus).  The Veteran also credibly testified that he was provided with ear drops in service after complaining of auditory issues.

Further, in a January 2015 statement, the Veteran advanced that he remembered having a loss of hearing, balance issues, and constant ringing in the ears after being hospitalized from the mortar attack.  The Veteran also advanced hearing loss symptoms since service in the November 2014 substantive appeal via VA Form 9.

The evidence of record is sufficient to show continuous bilateral hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's lay statements that he began experiencing hearing loss symptoms in service after a mortar attack, and that the symptoms have worsened since service separation, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation which was later diagnosed as bilateral sensorineural hearing loss.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) from mortar fire while in service and has experienced "continuous" symptoms of bilateral hearing loss since service separation in April 1953.  As such, the criteria for presumptive service connection 

for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, theory because all other theories of service connection are rendered moot.
  

ORDER

Service connection for bilateral sensorineural hearing loss is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


